Name: Commission Regulation (EEC) No 1510/86 of 20 May 1986 amending during the marketing year the representative market price and the threshold price for olive oil
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 21 . 5 . 86 Official Journal of the European Communities No L 132/ 11 COMMISSION REGULATION (EEC) No 1510/86 of 20 May 1986 amending during the marketing year the representative market price and the threshold price for olive oil previous representative market price may be considered as a marked change ; whereas it follows from the application of these criteria that the representative market price and the threshold price for olive oil currently in force should be amended ; Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION : Article 1 The representative market price and the threshold price for olive oil shall be fixed as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 4 thereof, Having regard to Commission Regulation (EEC) No 683/85 of 13 March 1985 laying down detailed rules for the application of Article 4 of Regulation No 136/66/EEC with regard to the adjustment during the marketing year of the representative market price and the threshold price for olive oil (3), and in particular Article 1 (2) thereof, Whereas Council Regulation (EEC) No 2990/85 (4) fixed, for the 1985/86 marketing year, the representative market price and the threshold price for olive oil at 198,59 ECU per 100 kilograms and 198,68 ECU per 100 kilograms respectively and the percentages to be deducted from the consumption aid in accordance with Article 1 1 (5) and (6) of Regulation No 136/66/EEC at 1,9 and 7 % ; Whereas Regulation (EEC) No 683/85 defined the criteria according to which the factors which were used to fix the  representative market price : 194,06 ECU per 100 kilograms,  threshold price : 195,09 ECU per 100 kilograms . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 May 1986 For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (J) OJ No L 362, 31 . 12 . 1985, p. 8 . (') OJ No L 75, 16 . 3 . 1985, p. 7. 0 OJ No L 287, 29 . 10 . 1985, p. 1 .